                                    IN THE UNITED STATES DISTRICT COURT
                                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                             WAYCROSS DIVISION




          UNITED STATES OF AMERICA


          V.                                            CASE NO.    CR594-02


          BENJAMIN FRANKLIN HOBBS, ET AL.




                                                 ORDER




                      The above captioned case filed in the Waycross Division of

          this Court was previously assigned to the Honorable B. Avant

          Edenfield.


                      IT IS HEREBY ORDERED that this case is reassigned to the

          Honorable R. Stan Baker for further plenary disposition,

                      so ORDERED, this                 day of March, 2019.




                                                            ^Hall
                                                          lited States District Judge
                                                         rn District of Georgia



                _3-
                m

    o—
    i-j> —
                CO      /     <
                              CO
                2:: ,
                    'i\
    —m          Q_ / r\0
                       iL.
1         <           / \\
I .
          zr.   "?[
                ccr \
                        \
                              '.n


      ^r               V    0
                                -




                3
                <3%
                            CO
      •

                        CXI
                C=>     UJ
                        _l
